  Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 1 of 36




              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                         WACO DIVISION


HAMMOND DEVELOPMENT                §
INTERNATIONAL, INC.                §
                                   §
           Plaintiff,              §
                                   §
  v.
                                   § CIVIL ACTION No. 6:19-cv-00355-ADA
AMAZON.COM, INC.,                  §
AMAZON.COM LLC,                    § JURY TRIAL DEMANDED
AMAZON.COM SERVICES, INC. AND      §
AMAZON WEB SERVICES, INC.          § [LEAD CASE]
                                   §
           Defendants.             §




HAMMOND DEVELOPMENT                §
INTERNATIONAL, INC.                §
                                   §
           Plaintiff,              §
                                   §
  v.
                                   § CIVIL ACTION No. 6:19-cv-00356-ADA
GOOGLE LLC                         §
                                   § JURY TRIAL DEMANDED
           Defendant.              §


           [PROPOSED] STIPULATED PROTECTIVE ORDER
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 2 of 36




1.     PURPOSES AND LIMITATIONS

       Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the Parties hereby stipulate to and petition the Court to enter the following Stipulated

Protective Order. The Parties acknowledge that this Order does not confer blanket protections on

all disclosures or responses to discovery and that the protection it affords from public disclosure

and use extends only to the limited information or items that are entitled to confidential treatment

under the applicable legal principles.

2.     DEFINITIONS

       2.1     Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

       2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26(c). A Party may designate Discovery Material as “CONFIDENTIAL” if it

contains or reflects confidential, proprietary, and/or commercially sensitive information of the

Party or a Third Party to whom the Party reasonably believes it owes an obligation of

confidentiality with respect to such documents, information or material.




                                                                                                   2
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 3 of 36




        2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

        2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

        2.5     Designating Party: a Party or Non-Party that designates information or items that it

produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE”.

        2.6     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

        2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

of a Party’s competitor.

        2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” the disclosure of which to another

Party or Non-Party would create a substantial risk of economic harm or significant competitive

disadvantage to the Producing Party. The Parties agree that the following information, if non-

public, shall be presumed to merit the “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” designation: trade secrets, pricing information, financial data, sales information, sales or




                                                                                                  3
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 4 of 36




marketing forecasts or plans, business plans, sales or marketing strategy, product development

information, engineering documents, testing documents, employee information, commercial or

settlement agreements, and other non-public information of similar competitive and business

sensitivity.

        2.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

sensitive “Confidential Information or Items” representing computer code and associated

comments and revision histories, formulas, engineering specifications, or schematics that define

or otherwise describe in detail the algorithms or structure of software or hardware designs, the

disclosure of which to another Party or Non-Party would create a substantial risk of economic

harm or significant competitive disadvantage to the Producing Party.

        2.10   House Counsel: attorneys who are members in good standing of at least one state

bar, who are employees of a Party, and who have responsibility for managing this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

        2.11   Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

        2.12   Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a Party and have appeared in this action on behalf of

that Party or are affiliated with a law firm which has appeared on behalf of that Party.

        2.13   Party: any party to this action.

        2.14   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

        2.15   Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and




                                                                                                  4
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 5 of 36




organizing, storing, or retrieving data in any form or medium, and professional jury or trial

consultants) and their employees and subcontractors, who (1) have been retained by a Party or its

counsel to provide litigation support services with respect to this action, (2) are (including any

employees and subcontractors) not a past or current employee of a Party or of a Party’s competitor,

and (3) at the time of retention, are not anticipated to become an employee of a Party or of a Party’s

competitor.

       2.16    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as

“HIGHLY CONFIDENTIAL – SOURCE CODE.”

       2.17    Receiving Party: a Party that receives Disclosure or Discovery Material.


3.     SCOPE

       The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the public

record through trial or otherwise; and (b) any information known to the Receiving Party prior to

the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

the information lawfully and under no obligation of confidentiality to the Designating Party. Any

use of Protected Material at trial shall be governed by a separate agreement or order.



                                                                                                    5
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 6 of 36




4.      DURATION

        Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees otherwise in writing or a Court order

otherwise directs. “Final disposition” shall be deemed to be the later of (1) dismissal of all claims

and defenses in this action, with or without prejudice; or (2) entry of a final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

5.      DESIGNATING PROTECTED MATERIAL

        5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards. To

the extent it is practical to do so, the Designating Party must designate for protection only those

parts of material, documents, items, or oral or written communications that qualify – so that other

portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this Order.

        If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection at all or do not qualify for the level of protection initially

asserted, that Designating Party must promptly notify all other Parties that it is withdrawing the

mistaken designation.

        5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of Paragraph 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so




                                                                                                         6
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 7 of 36




designated when the material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that contains protected

material. If only a portion or portions of the material on a page qualifies for protection and if

practicable to do so, the Producing Party also must clearly identify the protected portion(s) (e.g.,

by making appropriate markings in the margins) and must specify, for each portion, the level of

protection being asserted.

       A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which material

it would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE”) to each page that contains Protected Material. If only a portion or portions of the material

on a page qualifies for protection, the Producing Party also must clearly identify the protected

portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

portion, the level of protection being asserted.




                                                                                                    7
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 8 of 36




               (b) for testimony given in deposition or in other pretrial or trial proceedings, that

the Designating Party when practical identify on the record, before the close of the deposition,

hearing, or other proceeding, all protected testimony and specify the level of protection being

asserted. When it is impractical to identify separately each portion of testimony that is entitled to

protection and it appears that substantial portions of the testimony may qualify for protection, the

Designating Party may invoke on the record (before the deposition, hearing, or other proceeding

is concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

which protection is sought and to specify the level of protection being asserted. Only those portions

of the testimony that are appropriately designated for protection within the 21 days shall be covered

by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”

       Parties shall give the other Parties reasonable notice (a minimum of two business days) if

they reasonably expect a deposition, hearing or other proceeding to include Protected Material so

that the other Parties can ensure that only authorized individuals who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those proceedings. The

notice need not identify which particular Protected Material they will use. The use of a document

as an exhibit at a deposition shall not in any way affect its designation as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

– SOURCE CODE.”

       Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all




                                                                                                    8
        Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 9 of 36




pages (including line numbers as appropriate) that have been designated as Protected Material and

the level of protection being asserted by the Designating Party. The Designating Party shall inform

the court reporter of these requirements. Any transcript that is prepared before the expiration of a

21-day period for designation shall be treated during that period as if it had been designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

agreed. After the expiration of that period, the transcript shall be treated only as actually

designated.

               (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or   “HIGHLY      CONFIDENTIAL          –   ATTORNEYS’           EYES   ONLY”       or   “HIGHLY

CONFIDENTIAL – SOURCE CODE”. If only a portion or portions of the information or item

warrant protection, the Producing Party, to the extent practicable, shall identify the protected

portion(s) and specify the level of protection being asserted.

       5.3     Inadvertent Failures to Designate. An inadvertent failure to designate qualified

information or items does not, standing alone, waive the Designating Party’s right to secure

protection under this Order for such material. Upon correction of a designation, the Receiving

Party must make reasonable efforts to assure that the material is treated in accordance with the

provisions of this Order.


6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       6.1     Timing of Challenges. Any Party may challenge a designation of confidentiality at

any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a



                                                                                                  9
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 10 of 36




significant disruption or delay of the litigation, a Party does not waive its right to challenge a

confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.

       6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

by providing written notice of each designation it is challenging and describing the basis for each

challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

recite that the challenge to confidentiality is being made in accordance with this specific paragraph

of the Protective Order. The Parties shall attempt to resolve each challenge in good faith and must

begin the process by conferring directly (in voice to voice dialogue; other forms of communication

are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

Party must explain the basis for its belief that the confidentiality designation was not proper and

must give the Designating Party an opportunity to review the designated material, to reconsider

the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

designation. A Challenging Party may proceed to the next stage of the challenge process only if it

has engaged in this meet and confer process first or establishes that the Designating Party is

unwilling to participate in the meet and confer process in a timely manner.

       6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

intervention, the Challenging Party shall coordinate a telephone conference with the Court as set

forth in the Court’s Order Governing Proceedings – Patent Case (Dkt. 32 at 3.)

       The burden of persuasion in any challenge shall be on the Designating Party. Frivolous

challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

expenses and burdens on other Parties) may expose the Challenging Party to sanctions. All Parties

shall continue to afford the material in question the level of protection to which it is entitled under




                                                                                                    10
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 11 of 36




the Designating Party’s designation until the Court rules on the challenge.


7.     ACCESS TO AND USE OF PROTECTED MATERIAL

       7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

produced by another Party or by a Non-Party in connection with this case only for prosecuting,

defending, or attempting to settle this litigation. Protected Material shall not be used by a

Receiving Party for any business purpose, in connection with any other legal proceeding, or

directly or indirectly for any other purpose whatsoever, including without limitation any other

litigation, patent prosecution or acquisition, patent reexamination, inter partes review, or reissue

proceedings, or any business or competitive purpose or function. Such Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order.1 When

the litigation has been terminated, a Receiving Party must comply with the provisions of Section

15 below (FINAL DISPOSITION).

       Protected Material must be stored and maintained by a Receiving Party at a location and in

a secure manner that ensures that access is limited to the persons authorized under this Order.

Protected Material shall not be copied or otherwise reproduced by a Receiving party, except for

transmission to qualified recipients, without the written permission of the Producing Party or by

further order of the Court.

       7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered



1
  In the event a Non-Party witness is authorized to receive Protected Material that is to be used
during his/her deposition but is represented by an attorney not authorized under this Order to
receive such Protected Material, the attorney must provide prior to commencement of the
deposition an executed “Acknowledgment and Agreement to Be Bound” in the form attached
hereto as Exhibit A. In the event such attorney declines to sign the “Acknowledgment and
Agreement to Be Bound” prior to the examination, the Parties, by their attorneys, shall jointly seek
a protective order from the Court prohibiting the attorney from disclosing Protected Material in
order for the deposition to proceed.

                                                                                                 11
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 12 of 36




by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated “CONFIDENTIAL” only to:

                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) up to two House Counsel of the Receiving Party to whom disclosure is

reasonably necessary for this litigation, provided that such House Counsel have signed and

provided to the Designating Party the “Acknowledgment and Agreement to Be Bound” (Exhibit

A), except that defendants’ in-house counsel and employees under this paragraph shall not have

access to any co-defendants’ CONFIDENTIAL INFORMATION;

                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A), provided that the provisions of Section 7.5 have been

followed and no unresolved objections exist;

                (d) the Court and its personnel;

                (e) stenographic reporters, videographers and/or their staff, and Professional

Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

                (f) during their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless the Designating Party objects to such disclosure or except as otherwise ordered

by the Court. Before making such a disclosure, the Receiving Party must provide notice sufficient

to allow the Designating Party to object. Pages of transcribed deposition testimony or exhibits to




                                                                                                12
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 13 of 36




depositions that reveal Protected Material must be separately bound by the court reporter and may

not be disclosed to anyone except as permitted under this Stipulated Protective Order;

                (g) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or personally knows the information;

                (h) mock jurors for this action who have agreed to be bound by the provisions of

this Protective Order and have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A);

                (i) any mediator who is assigned to mediate this action, and his or her staff, provided

that each such person has agreed to be bound by the provisions of this Protective Order and has

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

        7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.5(a)(2), below, have been

followed and no unresolved objections exist;

                (c) the Court and its personnel;

                (d) stenographic reporters, videographers and their respective staff, professional




                                                                                                    13
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 14 of 36




jury or trial consultants, and Professional Vendors to whom disclosure is reasonably necessary for

this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

A); and

                (e) the author or recipient of a document containing the information or a custodian

or other person who otherwise possessed or personally knows the information, unless the

Designating Party reasonably objects to the disclosure;

                (f) any mediator who is assigned to mediate this action, and his or her staff,

provided that each such person has agreed to be bound by the provisions of this Protective Order

and has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

        7.4     Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or

Items. Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a

Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

SOURCE CODE” only to:

                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                (b) up to three outside consultants or Experts2 of the Receiving Party (1) to whom

disclosure is reasonably necessary for this litigation, (2) who have signed the “Acknowledgment




2
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or her analysis shall
count as a disclosure to a single consultant or expert. However, notwithstanding this definition of
“outside consultant” or “expert” for the purposes of this paragraph, with the exception of clerical
employees, any individual employed by a technical outside consultant or technical expert must be
disclosed under the provisions set forth in Paragraph 7.5 prior to receiving access to Protected
Material.

                                                                                                   14
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 15 of 36




and Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph

7.5(a)(2), below and specifically identified as eligible to access “HIGHLY CONFIDENTIAL –

SOURCE CODE” Information or Items, have been followed;

               (c) the Court and its personnel;

               (d) stenographic reporters, videographers and their respective staff who have signed

the “Acknowledgment and Agreement to Be Bound” (Exhibit A) and are transcribing or

videotaping a deposition wherein “HIGHLY CONFIDENTIAL – SOURCE CODE” Information

or Items are being discussed, provided that such reporters and videographers shall not retain or be

given copies of any portions of the source code, which if used during a deposition, will not be

attached as an exhibit to the transcript but instead shall be identified only by its production

numbers.

               (e) any person who authored, previously received, or was directly involved in

creating, modifying, or editing the “HIGHLY CONFIDENTIAL – SOURCE CODE” Information

or Items, unless the Designating Party reasonably objects to the disclosure. Persons authorized to

view “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items pursuant to this sub-

paragraph shall not retain or be given copies of the “HIGHLY CONFIDENTIAL – SOURCE

CODE” Information or Items except while so testifying. Only printed copies of the Source Code

will be provided to testifying witnesses during their testimony.

               (f) any mediator who is assigned to mediate this action, and his or her staff,

provided that each such person has agreed to be bound by the provisions of this Protective Order

and has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

       7.5 Procedures for Approving or Objecting to Disclosure of Protected Material to Experts.

               (a)(1) Purposefully left blank.




                                                                                                15
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 16 of 36




               (a)(2) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

Protected Material, whether designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” first must

make a written request to the Designating Party3 that (1) identifies the general categories of

Protected Material that the Receiving Party seeks permission to disclose to the Expert, (2) sets

forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches

a copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies

each person or entity from whom the Expert has received compensation or funding for work in his

or her areas of expertise or to whom the expert has provided professional services, including in

connection with a litigation, at any time during the preceding five years,4 and (6) identifies (by

name and number of the case, filing date, and location of court) any litigation in connection with

which the Expert has offered expert testimony, including through a declaration, report, or

testimony at a deposition or trial, during the preceding five years.5



3
  For a Designating Party that is a Non-Party, experts previously disclosed and approved prior to
the Non-Party’s production of any information or item that has been designated “HIGHLY
CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
CODE” need not be disclosed to said Non-Party unless such Non-Party requests such information
prior to the production of any Protected Material. Moreover, unless otherwise requested by the
Non-Party, subsequently disclosed experts need not be disclosed to the Non-Party before that Non-
Party’s Protected Material may be disclosed thereto.

4
 If the Expert believes any of this information is subject to a confidentiality obligation to a third-
party, then the Expert should provide whatever information the Expert believes can be disclosed
without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
shall be available to meet and confer with the Designating Party regarding any such engagement.
5
  It may be appropriate in certain circumstances to restrict the Expert from undertaking certain
limited work prior to the termination of the litigation that could foreseeably result in an improper
use of the Designating Party’s “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
information.

                                                                                                   16
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 17 of 36




               (b) A Party that makes a request and provides the information specified in the

preceding respective paragraphs may disclose the subject Protected Material to the identified

Expert unless, within 14 days of delivering the request, the Party receives a written objection from

the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

Any Party that receives a timely written objection shall not disclose any Protected Material to the

Expert until the objection has been resolved.

               (c) A Party that receives a timely written objection must meet and confer with the

Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

within seven days of the written objection. If no agreement is reached, the Party seeking to make

the disclosure to the Expert may raise the issue with the Court. Before doing so, the Party seeking

to make the disclosure must describe the circumstances with specificity, set forth in detail the

reasons why the disclosure to the Expert is reasonably necessary, assess the risk of harm that the

disclosure would entail, and suggest any additional means that could be used to reduce that risk.

To the extent a motion is filed, any such motion must be accompanied by a competent declaration

describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and the content

of the meet and confer discussions) and setting forth the reasons advanced by the Designating

Party for its refusal to approve the disclosure.

               (d) In any such proceeding, the Party opposing disclosure to the Expert shall bear

the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

               (e) A party who has not previously objected to disclosure of Protected Material to

an Expert or whose objection has been resolved with respect to previously produced Protected

Material shall not be precluded from raising an objection to an Expert at a later time after the time




                                                                                                  17
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 18 of 36




for objecting to such Expert has expired if new information about that Expert is disclosed or

discovered. Upon receiving an objection to the Expert, the receiving Party shall ensure that the

Expert does not obtain, copy, view, or otherwise have access to any Protected Material that was

not already in the Expert’s possession. Any such objection shall be handled in accordance with

the provisions set forth above.

               (f) Before the entry of this Protective Order, the Parties agreed to abide by the terms

of a temporary Protective Order. To the extent any expert was disclosed under the terms of the

Temporary Protective Order, such disclosure shall be deemed a proper disclosure under this

Protective Order. Thus, the entry of this Protective Order shall not reset the objection period for

any expert previously disclosed and shall not require a separate disclosure of such expert.




                                                                                                   18
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 19 of 36




8.     PROSECUTION BAR

       (a) Absent written consent from the Producing Party, any individual who receives, has

access to, or otherwise learns, in whole or in part, of a Defendant’s “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

information (“collectively, “HIGHLY SENSITIVE MATERIAL”) shall not prepare, prosecute,

supervise, or assist in the preparation or prosecution of or directly or indirectly participate in

drafting, amending, advising, or otherwise affecting the scope or maintenance any patent

application or patent claims pertaining to the field of invention of the patents-in-suit during the

pendency of this Action and for one year after its conclusion, including any appeals. To ensure

compliance with the purpose of this provision, Plaintiff and its attorneys shall create an “Ethical

Wall” between those persons with access to Defendants’ HIGHLY SENSITIVE MATERIAL and

any individuals who prepare, prosecute, supervise, or assist in the preparation of prosecution of or

directly or indirectly participate in drafting, amending, advising, or otherwise affecting the scope

or maintenance any patent application or patent claims pertaining to the field of invention of the

patents-in-suit. For sake of clarity, all attorneys of any Party may participate, supervise, and assist

in any and all Inter Partes Review (“IPR”) proceedings related to the patents-in-suit, even if they

have received and/or reviewed the other HIGHLY SENSITIVE MATERIAL, provided that they

do not participate in or assist or provide guidance on any claim drafting or amendment of claims

in such IPR proceedings.

       (b) Nothing in this Section shall prevent any attorney from sending non-confidential prior

art to an attorney involved in patent prosecution for purposes of ensuring that such prior art is

submitted to the U.S. Patent and Trademark Office (or any similar agency of a foreign government)

to assist a patent applicant in complying with its duty of candor.




                                                                                                    19
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 20 of 36




9.     SOURCE CODE

               (a)     To the extent production of source code becomes necessary in this case, a

Producing Party may designate material as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it

comprises, includes, or substantially discloses confidential, proprietary or trade secret source code

or algorithms, or otherwise describes source code or algorithms. This material may include, among

other things, technical design documentation that comprises, includes, or substantially discloses

source code or algorithms.

               (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE

CODE” shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” information including the Prosecution Bar set forth in Section 8,

and may be disclosed only as set forth in Paragraph 7.4.

               (c)     Any source code produced in discovery shall only be made available for

inspection, not produced (except as set forth below), in a format allowing it to be reasonably

reviewed and searched, during normal business hours or at other mutually agreeable times, at (1)

an office of the Producing Party or the Producing Party’s primary outside counsel of record or (2)

another mutually agreed upon location. Any location under (1) or (2) shall be within the United

States. The source code shall be made available for inspection on a secured computer (the “Source

Code Computer”) in a secured, locked room without Internet access or network access to other

computers, and the Receiving Party shall not copy, remove, or otherwise transfer any portion of

the source code onto any recordable media or recordable device. The secured computer shall have

disk encryption and be password protected. No recordable media or recordable devices, including

without limitation sound recorders, computers (except as specified in paragraph 9(f) below),

peripheral equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted into the




                                                                                                  20
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 21 of 36




Source Code Review Room. All persons entering the locked room containing the source code must

agree to submit to reasonable security measures to ensure they are not carrying any prohibited

items before they will be given access to the locked room. The computer containing source code

will be made available for inspection during regular business hours, upon reasonable notice to the

producing party, which shall not be less than 7 calendar days in advance of the requested

inspection. The Producing Party may visually monitor the activities of the Receiving Party’s

representatives during any source code review, but only to ensure that there is no unauthorized

recording, copying, or transmission of the source code. The Receiving Party’s outside counsel

and/or experts may request that commercially available software tools for viewing and searching

Source Code be installed on the secured computer, provided, however, that (1) the Receiving Party

possesses an appropriate license to such software tools and the software does not enable functions

other than viewing and searching Source Code or otherwise compromise security of the Source

Code Computer and (2) the request is made not less than 7 calendar days in advance of the

requested inspection. The Receiving Party must provide the Producing Party with such licensed

software tool(s) at least 7 days in advance of the date upon which the Receiving Party wishes to

have the additional software tools available for use on the Source Code Computer. The Producing

Party may object to the requested software tool(s) within 5 business days of the request, and the

software tool(s) will not be installed on the Source Code Computer until such objection is resolved.

The Producing Party shall provide the Receiving Party with information explaining how to start,

log on to, and operate the stand-alone computer(s) in order to access the produced Source Code

Material on the stand-alone computer(s). The Producing Party will produce Source Code Material

in computer searchable format on the stand-alone computer(s) as described above;

               (d)     No person shall copy, e-mail, transmit, upload, download, print, photograph




                                                                                                 21
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 22 of 36




or otherwise duplicate any portion of the designated “HIGHLY CONFIDENTIAL - SOURCE

CODE” material, except that the Receiving Party may request paper copies of limited portions of

source code, but only if and to the extent reasonably necessary for the preparation of court filings,

pleadings, expert reports, or other papers, or for deposition or trial. The Receiving Party can

request paper copies by printing portions of the Source Code as PDF files and saving those portions

in a designated folder created by the Producing Party on the Source Code Computer. Absent

written approval by the Producing Party, the Receiving Party shall not be entitled to printed copies

of more than twenty-five (25) consecutive pages and no more than four hundred (400) pages in

total. In the event the above page limits are inadequate for the Receiving Party for a specific need,

the Parties agree to negotiate in good faith to establish reasonable limits on the number of

consecutive pages and the number of total pages for that specific need. The Receiving Party shall

not request paper copies for the purposes of reviewing the source code other than electronically as

set forth in paragraph (c) in the first instance. Within 5 business days or such additional time as

necessary due to volume requested, the Producing Party will provide the requested material on

watermarked or colored paper bearing Bates numbers and the legend “HIGHLY CONFIDENTIAL

- SOURCE CODE" unless objected to as discussed below. At the inspecting Party’s request, up

to two additional sets (or subsets) of printed source code may be requested and provided by the

Producing Party in a timely fashion. Even if within the limits described, the Producing Party may

challenge the amount of source code requested in hard copy form or whether the source code

requested in hard copy form is reasonably necessary to any case preparation activity pursuant to

the dispute resolution procedure and timeframes set forth in Section 6 whereby the Producing Party

is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes of

dispute resolution. Contested printouts do not need to be produced to the Receiving Party until the




                                                                                                  22
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 23 of 36




matter is resolved by the Court.

               (e)     All persons who seek to review a Producing Party’s Source Code on behalf

of a Receiving Party, including a Receiving Party’s outside counsel, shall be identified in writing

to the Producing Party at least 7 calendar days in advance of the first time that such person reviews

such Source Code. Such identification shall be in addition to any other disclosure required under

this Order. The Receiving Party shall maintain a record of any individual who has inspected any

portion of the source code in electronic or paper form. The Receiving Party shall maintain all

printed portions of the source code in a secured, locked area under the direct control of counsel

responsible for maintaining the security and confidentiality of the designated materials. Any paper

copies designated “HIGHLY CONFIDENTIAL - SOURCE CODE” shall be stored or viewed only

at (i) the offices of outside counsel for the Receiving Party, (ii) the offices of outside experts or

consultants who have been approved to access source code; (iii) the site where any deposition is

taken (iv) the Court; or (v) any intermediate location necessary to transport the information to a

hearing, trial or deposition. Except as provided in subsection (i) of this section, the Receiving Party

shall not create any electronic or other images of the paper copies and shall not convert any of the

information contained in the paper copies into any electronic format. Any printed pages of source

code, and any other documents or things reflecting source code that have been designated by the

producing party as “HIGHLY CONFIDENTIAL - SOURCE CODE” may not be copied, digitally

imaged or otherwise duplicated, except in limited excerpts necessary to attach as exhibits to expert

reports or court filings as discussed below. Any paper copies used during a deposition shall be

retrieved by the Receiving Party at the end of each day and must not be given to or left with a court




                                                                                                    23
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 24 of 36




reporter or any other unauthorized individual.6

               (f)     The Receiving Party shall be entitled to take notes (electronic or non-

electronic) relating to the Source Code but may not copy the Source Code into such notes. To the

extent the Receiving Party desires to take notes electronically, the Producing Party shall provide a

note-taking computer (e.g., a computer, which is distinct from the stand-alone computer, that is

not linked to any network, including a local area network (“LAN”), an intranet, or the Internet,

and has image making functionality of any type disabled, including but not limited to camera or

video functionality) (“note-taking computer”) with a current, widely used word processing

program in the Source Code review from for the Receiving Party’s use in taking such notes. The

“note-taking computer” shall be used for the sole purpose of note-taking and shall be retained by

the Producing Party. The “note-taking computer” shall have disk encryption and be password

protected. Other than the “note-taking computer,” use or possession of any input/output device

(e.g., USB memory stick, mobile phone or tablet, camera or any camera-enabled device, CD,

floppy disk, portable hard drive, laptop, or any device that can access the Internet or any other

network or external system, etc.) is prohibited while accessing the computer containing the source

code. Use or possession of any input/output device other than the Source Code Computer (e.g.,

USB memory stick, mobile phone or tablet, camera or any camera-enabled device, CD, floppy

disk, portable hard drive, laptop, or any device that can access the Internet or any other network or

external system, etc.) with the “note-taking computer” by anyone other than the Producing Party

is also prohibited. The Producing Party shall choose whether the Receiving Party may retain the




6
  The nature of the source code at issue in a particular case may warrant additional protections or
restrictions. For example, it may be appropriate under certain circumstances to require the
Receiving Party to provide notice to the Producing Party before including “HIGHLY
CONFIDENTIAL – SOURCE CODE” information in a court filing, pleading, or expert report.

                                                                                                  24
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 25 of 36




notes in electronic or printed form. Such notes shall be downloaded to a removable disk or drive

for the Receiving Party to retain or printed and promptly given to the Receiving Party to retain,

and the computer cleared of such notes. Any such printed or electronic notes shall be designated

as and treated as HIGHLY CONFIDENTIAL - SOURCE CODE material. Any printed notes shall

also be treated as paper copies of Source Code as set forth in Section 9(d) above, except that printed

notes will not count toward the Receiving Party’s page limits in Section 9(d). Rather, printed notes

shall be limited to a total of one hundred (100) pages. In the event this limit is inadequate for the

Receiving Party, the Parties agree to negotiate in good faith to establish a reasonable extension on

that limit. The note-taking computer shall have no features which would hinder the complete

clearing of the Receiving Party’s notes after such notes have been printed or downloaded. Any

such notes shall not include copies or reproductions of portions of the source code.

Notwithstanding the foregoing sentence and Sections 9(c) and 9(d), however, the notes may

contain filenames, directory names, module names, or procedure names. The Parties agree that if

there are any disputes regarding the Receiving Party’s notes, all notes taken by the Receiving Party

shall be subject to review by a mutually agreed-upon non-party to ensure compliance with this

Protective Order. No copies of all or any portion of the source code may leave the room in which

the source code is inspected except as otherwise provided herein. Further, no written or electronic

record of the source code is permitted except as otherwise provided herein. No notes shall be made

or stored on the inspection computer or left behind at the site where the inspection computer is

made available, and any such notes shall be deleted or destroyed by the Producing Party, without

reviewing the substance of the notes, upon discovery. Notwithstanding the foregoing, any such

notes shall be stamped and treated as “HIGHLY CONFIDENTIAL – SOURCE CODE.” The log

of such notes need not be produced to any other party absent Court Order (e.g., potentially in




                                                                                                   25
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 26 of 36




connection with a Protective Order violation motion);

               (g)     A list of names of persons who will view the source code will be provided

to the producing party in conjunction with any written (including email) notice requesting

inspection. The Receiving Party shall maintain a daily log of the names of persons who enter the

locked room to view the source code and when they enter and depart. The Producing Party shall

be entitled to a copy of the log.

               (h)      The Receiving Party’s outside counsel shall maintain a log of all copies of

the source code (received from a Producing Party) that are delivered by the Receiving Party to any

person. The log shall include the names of the recipients and/or reviewers of copies and locations

where the copies are stored. The Receiving Party shall provide a copy of this log to the Producing

Party within two (2) business days of receiving a request from the Producing Party for such a copy.

Upon request by the Producing Party, the Receiving Party shall provide reasonable assurances

and/or descriptions of the security measures employed by the Receiving Party and/or person that

receives a copy of any portion of the source code.

               (i)     Except as provided in this paragraph, the Receiving Party may not create

electronic images, or any other images, of the source code from the paper copy for use on a

computer (e.g., may not scan the source code to a PDF, or photograph the code). The Receiving

Party may create an electronic copy or image of limited excerpts of no more than twenty-five (25)

consecutive lines of source code only to the extent necessary in a pleading, exhibit, expert report,

discovery document, other Court document, or any drafts of these documents7 (“SOURCE CODE

DOCUMENTS”). The Receiving Party shall only include such excerpts as are reasonably




7
 Drafts shall only include those excerpts the Receiving Party believes will be included in the final
version.

                                                                                                 26
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 27 of 36




necessary for the purposes for which such part of the Source Code is used. Images or copies of

Source Code shall not be included in correspondence between the parties (references to production

numbers shall be used instead) and shall be omitted from pleadings and other papers except to the

extent permitted herein. The Receiving Party may create an electronic image of a selected portion

of the Source Code only when the electronic file containing such image has been encrypted using

commercially reasonable encryption software including password protection. The communication

and/or disclosure of electronic files containing any portion of source code shall at all times be

limited to individuals who are authorized to see source code under the provisions of this Protective

Order. Additionally, all electronic copies must be labeled “HIGHLY CONFIDENTIAL -

SOURCE CODE.”

               (j)     To the extent portions of source code are quoted in a SOURCE CODE

DOCUMENT, either (1) the entire document will be stamped and treated as HIGHLY

CONFIDENTIAL - SOURCE CODE or (2) those pages containing quoted Source Code will be

separately bound, and stamped and treated as HIGHLY CONFIDENTIAL - SOURCE CODE.

The Receiving Party shall maintain a log of all such SOURCE CODE DOCUMENTS, including

an identification of the Source Code included therein by path, file, and line number.

               (k)     The Receiving Party shall maintain a log of all electronic images and paper

copies of Source Code Material in its possession or in the possession of its retained consultants,

including the names of the recipients and reviewers of any electronic or paper copies and the

locations where the copies are stored.


10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
       LITIGATION

               If a Party is served with a subpoena issued by a court, arbitral, administrative, or

legislative body, or with a court order issued in other litigation that compels disclosure of any


                                                                                                 27
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 28 of 36




information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

CODE” that Party must:

                 (a) promptly notify in writing the Designating Party, including by providing a copy

of the subpoena or court order;

                 (b) promptly notify in writing the person who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order, including by providing a copy of this Stipulated Protective Order; and

                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the

Designating Party whose Protected Material may be affected.8

                 If the Designating Party timely9 seeks a protective order, the Party served with the

subpoena or court order shall not produce any Protected Material before a determination by the

court from which the subpoena or order issued, unless the Party has obtained the Designating

Party’s written consent. The Designating Party shall bear the burden and expense of seeking

protection in that court of its confidential material. Nothing in these provisions should be construed

as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

another court.


11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
       LITIGATION

                 (a)    The terms of this Order are applicable to information produced by a Non-



8
  The purpose of imposing these duties is to alert the interested parties to the existence of this
Protective Order and to afford the Designating Party in this case an opportunity to try to protect its
confidentiality interests in the court from which the subpoena or order issued.
9
  The Designating Party shall have at least 14 days from the service of the notification pursuant to
Paragraph 10(a) to seek a protective order.

                                                                                                   28
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 29 of 36




Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.” Such

information produced by Non-Parties in connection with this litigation is protected by the remedies

and relief provided by this Order. Nothing in these provisions should be construed as prohibiting

a Non-Party from seeking additional protections.

               (b)      In the event that a Party is required, by a valid discovery request, to produce

a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                     1. promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

                     2. promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and

                     3. make the information requested available for inspection by the Non-Party.

               (c)      Unless a longer time period is set by a pre-existing agreement between the

Receiving Party and the Non-Party, if the Non-Party fails to object or seek a protective order from

this Court within 21 days of receiving the notice and accompanying information, the Receiving

Party may produce the Non-Party’s confidential information responsive to the discovery request.

If the Non-Party timely objects or seeks a protective order, the Receiving Party shall not produce

any information in its possession or control that is subject to the confidentiality agreement with

the Non-Party before a determination by the Court.10 Absent a Court order to the contrary, the



10
   The purpose of this provision is to alert the interested parties to the existence of confidentiality
rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
interests in this court.

                                                                                                    29
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 30 of 36




Non-Party shall bear the burden and expense of seeking protection in this court of its Protected

Material.


12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Stipulated

Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party

of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made

of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.


13.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

               When a Producing Party gives notice to Receiving Parties that certain produced

material is subject to a claim of privilege or other protection, the obligations of the Receiving

Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

intended to modify whatever procedure may be established in an e-discovery order that provides

for production without prior privilege review. If information is produced in discovery that is

subject to a claim of privilege or of protection as trial-preparation material, the party making the

claim may notify any party that received the information of the claim and the basis for it. After

being notified, a party must promptly return or destroy the specified information and any copies it

has and may not sequester, use or disclose the information until the claim is resolved. This includes

a restriction against presenting the information to the court for a determination of the claim.

Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a privileged or work-

product-protected document is not a waiver of privilege or protection from discovery in this case


                                                                                                  30
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 31 of 36




or in any other federal or state proceeding. For example, the mere production of privileged or

work-product-protected documents in this case as part of a mass production is not itself a waiver

in this case or any other federal or state proceeding.


14.    MISCELLANEOUS

       14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by agreement with other Parties or by applying to the Court if such agreement

cannot be reached. Furthermore, without application to the Court, any party that is a beneficiary

of the protections of this Order may enter a written agreement releasing any other party hereto

from one or more requirements of this Order even if the conduct subject to the release would

otherwise violate the terms herein.

       14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

Party waives any right to object on any ground to use in evidence of any of the material covered

by this Protective Order.

       14.3    No Agreement Concerning Discoverability. The identification or agreed upon

treatment of certain types of Disclosure and Discovery Material does not reflect agreement by the

Parties that the disclosure of such categories of Disclosure and Discovery Material is required or

appropriate in this action. The Parties reserve the right to argue that any particular category of

Disclosure and Discovery Material should not be produced.

       14.4    Export Control. Disclosure of Protected Material shall be subject to all applicable

laws and regulations relating to the export of technical data contained in such Protected Material,

including the release of such technical data to foreign persons or nationals in the United States or



                                                                                                 31
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 32 of 36




elsewhere. Each party receiving Protected Information shall comply with all applicable export

control statutes and regulations. See, e.g., 15 CFR 734.2(b). No Protected Information may leave

the territorial boundaries of the United States of America or be made available to any foreign

national who is not (i) lawfully admitted for permanent residence in the United States or (ii)

identified as a protected individual under the Immigration and Naturalization Act (8 U.S.C.

1324b(a)(3)). Without limitation, this prohibition extends to Protected Information (including

copies) in physical and electronic form. The viewing of Protected Information through electronic

means outside the territorial limits of the United States of America is similarly

prohibited. Notwithstanding this prohibition, Protected Information, exclusive of material

designated RESTRICTED CONFIDENTIAL ‑ SOURCE CODE, and to the extent otherwise

permitted by law, may be taken outside the territorial limits of the United States if it is reasonably

necessary for a deposition taken in a foreign country. The restrictions contained within this

paragraph may be amended through the consent of the producing Party to the extent that such

agreed to procedures conform with applicable export control laws and regulations.

       14.5    Filing Protected Material. Any DESIGNATED MATERIAL that is filed with the

Court shall be filed under seal and shall remain under seal until further order of the Court. The

filing Party shall be responsible for informing the Clerk of the Court that the filing should be sealed

and for placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

above the caption and conspicuously on each page of the filing. Exhibits to a filing shall conform

to the labeling requirements set forth in this Order.

       14.6 Use of Protected Material at Hearing or Trial. A Party shall provide a minimum of

two business days notice to the Producing Party in the event that a Party intends to use any

Protected Information during trial. Subject to any challenges under Section 6, the Parties will not




                                                                                                    32
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 33 of 36




oppose any reasonable request by the Producing Party that the courtroom be sealed, if allowed by

the Court, during the presentation of any testimony, evidence, or argument relating to or involving

the use of any Protected Material.

       14.7 No Limitation on Legal Representation. Nothing in this Order shall preclude or

impede Outside Counsel of Record’s ability to communicate with or advise their client in

connection with this litigation based on such counsel’s review and evaluation of Protected

Material, provided however that such communications or advice shall not disclose or reveal the

substance or content of any Protected Material other than as permitted under this Order.

       14.8 Violations. If any Party violates the limitations on the use of Protected Material as

described above, the Party violating this Order shall be subject to sanctions, or any other remedies

as appropriate, as ordered by the Court. In the event motion practice is required to enforce the

terms of this Order, the prevailing party on such a motion shall be awarded costs, expenses, and

fees, including attorney or other professional fees, incurred in connection with the discovery of the

violation and the preparation, filing, and arguing of the motion or any other proceedings resulting

from the violation.

       14.9 Agreement Upon Execution. Each of the Parties agrees to be bound by the terms of

this Stipulated Protective Order as of the date counsel for such party executes this Stipulated

Protective Order, even if prior to entry of this Order by the Court.


15.    FINAL DISPOSITION

       (a) Within 60 days after the final disposition of this action, as defined in Section 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such material.

As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

summaries, and any other format reproducing or capturing any of the Protected Material. Whether



                                                                                                  33
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 34 of 36




the Protected Material is returned or destroyed, the Receiving Party must submit a written

certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected

Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

any copies, abstracts, compilations, summaries or any other format reproducing or capturing any

of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

copy of all pleadings, motions and trial briefs (including all supporting and opposing papers and

exhibits thereto), written discovery requests and responses (and exhibits thereto), deposition

transcripts (and exhibits thereto), trial transcripts, and exhibits offered or introduced into evidence

at any hearing or trial, and their attorney work product which refers or is related to any

CONFIDENTIAL and CONFIDENTIAL OUTSIDE COUNSEL ONLY information for archival

purposes only. Any such archival copies that contain or constitute Protected Material remain

subject to this Protective Order as set forth in Section 4 (DURATION).

       (b)     Within sixty (60) calendar days after final disposition of this action, any Party that

received HIGHLY CONFIDENTIAL – SOURCE CODE shall (1) serve the Producing Party with

a copy of the logs required by Section 9 and (2) certify in writing that any HIGHLY

CONFIDENTIAL - SOURCE CODE materials and copies thereof, including copies provided to

outside consultants and/or expert witness, have been destroyed.

       16. INTERPRETATION, ENFORCEMENT, AND CONTINUING JURISDICTION. The

United States District Court for the Western District of Texas is responsible for the interpretation

and enforcement of this Order. After final disposition of this litigation, the provisions of this Order

shall continue to be binding except with respect to that Disclosure or Discovery Material that

become a matter of public record. This Court retains and shall have continuing jurisdiction over




                                                                                                    34
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 35 of 36




the Parties and recipients of the Protected Material for enforcement of the provision of this Order

following final disposition of this litigation. All disputes concerning Protected Material produced

under the protection of this Order shall be resolved by the United States District Court for the

Western District of Texas.

       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.



DATED: ________________________ _____________________________________

                                             Attorneys for Plaintiff




DATED: ________________________ _____________________________________

                                             Attorneys for Defendant

PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: ________________________ _____________________________________

                                             [Name of Judge]

                                             United States District/Magistrate Judge




                                                                                                35
       Case 1:20-cv-00342-ADA Document 56-1 Filed 02/21/20 Page 36 of 36




                                           EXHIBIT A
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
               I,    _____________________________         [print   or   type    full   name],   of
______________________________________________ [print or type full address], declare
under penalty of perjury that I have read in its entirety and understand the Stipulated Protective
Order that was issued by the United States District Court for the Western District of Texas in the
case of Hammond Development International, Inc. v. Amazon, Inc., et al., Case No. 6:19-cv-355-
ADA. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
and I understand and acknowledge that failure to so comply could expose me to sanctions and
punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any person or entity
except in strict compliance with the provisions of this Order.
               I further agree to submit to the jurisdiction of the United States District Court for
the Western District of Texas for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.


Date: _________________________________
City and State where sworn and signed: _________________________________


Printed name: ______________________________
               [printed name]


Signature: __________________________________
               [signature]




                                                                                                 36
